       Case 2:18-cr-00021-KS-MTP Document 68 Filed 10/14/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 2:18-cr-00021-KS-MTP

BRANTLEY PAUL NICHOLS, D.M.D.


                                             ORDER

       THIS CAUSE IS BEFORE THE COURT on “Motions for Additional Short, Delayed

Entry Into Bureau of Prisons [66] and [67]. The Court has reviewed the motions, as well as the

exhibits and finds that a short delay in Defendant’s entry into the Bureau of Prisons is indicated.

Therefore, the Court finds that the Bureau of Prisons is hereby directed to extend the entry date

of Defendant into custody of the Bureau of Prisons by at least thirty-five (35) days from the date

of this Order. The Bureau of Prisons should designate the modified date and notify the Defendant

and the Marshal Service of same.


       SO ORDERED this the __14th___ day of October, 2020.




                                   ____s/Keith Starrett_________________
                                    UNITED STATES DISTRICT JUDGE
